Name: Commission Regulation (EEC) No 899/89 of 6 April 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/34 Official Journal of the European Communities 7. 4. 89 COMMISSION REGULATION (EEC) No 899/89 of 6 April 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the application of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 798/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 7 April 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 O, as last amended by Regulation (EEC) No 851 /89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of Article 2 This Regulation shall enter into force on 7 April 1989 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 85, 30 . 3 . 1989, p. 24. 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988, p. 10. o OJ No L 73, 17. 3 . 1989, p. 32 . (8) OJ No L 89, 1 . 4 . 1989, p. 56 . O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 7. 4. 89 Official Journal of the European Communities No L 94/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU) : \  Spain 0,580 0,580 0,580 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,847 20,658 20,352 16,576 16,232 15,807 2. Final aids : I \ (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 49,61 49,17 48,46 39,53 38,73 37,94  Netherlands (Fl) 55,36 54,87 54,06 44,06 43,15 42,16  BLEU (Bfrs/Lfrs) 1 006,64 997,51 982,73 800,40 783,79 763,27  France (FF) 152,92 151,36 148,96 120,47 117,77 114,43  Denmark (Dkr) 182,61 180,89 178,16 144,83 141,75 137,96 ,  Ireland ( £ Irl) 17,008 16,834 16,567 13,398 13,097 12,726  United Kingdom ( £) 13,033 12,879 12,656 10,115 9,864 9,454  Italy (Lit) 32 735 32393 31 803 25 553 24 964 23 879  Greece (Dr) 2 482,92 2 424,07 2 334,04 1 742,87 1 674,40 1 513,55 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 89,44 89,44 89,44 180,43 180,43 180,43  in another Member State (Pta) 3 288,66 3 264,11 3 214,99 2 708,52 2 658,49 2 563,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 495,51 4 458,19 4 383,74 3 663,07 3 596,60 3 472,68 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 94/36 Official Journal of the European Communities 7. 4. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period l 4 5 6 7 (') 8 (') 9 (') 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,347 23,158 22,852 19,076 18,732 18,307 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 55,51 55,08 54,36 45,43 44,63 43,84  Netherlands (Fl) 61,98 61,48 60,68 50,68 49,77 48,78  BLEU (Bfrs/Lfrs) 1 127,35 1 118,23 1 103,45 921,12 904,51 883,99  France (FF) 171,88 170,32 167,92 139,43 136,73 133,39  Denmark (Dkr) 204,71 203,00 200,27 166,93 163,86 160,06  Ireland ( £ Irl) 19,118 18,944 18,676 15,507 15,206 14,835  United Kingdom ( £) 14,720 14,567 14,344 11,803 11,552 11,142  Italy (Lit) 36 823 36 480 35 890 29 641 29 051 27 967  Greece (Dr) 2 872,97 2 814,12 2 724,09 2 132,92 2 064,45 1 903,60 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 474,98 474,98 474,98 565,96 565,96 565,96  in another Member State (Pta) 3 674,19 3 649,64 3 600,52 3 094,05 3 044,02 2 948,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 965,53 470,02 4 928,21 470,02 4 853,75 470,02 4 133,09 470,02 4 066,62 470,02 3 942,70 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 7. 4. 89 Official Journal of the European Communities No L 94/37 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU) : l  Spain 5,170 5,170 5,170 5,170 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 23,578 24,026 24,026 24,026 19,780 2. Final aids : \ Il (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 56,11 57,16 57,16 57,16 47,12  Netherlands (Fl) 62,61 63,80 63,80 63,80 52,55  BLEU (Bfrs/Lfrs) 1 138,51 1 160,14 1 160,14 1 160,14 955,11  France (FF) 172,98 176,41 176,41 176,41 144,41  Denmark (Dkr) 206,54 210,51 210,51 210,51 173,04  Ireland ( £ Irl) 19,239 19,620 19,620 19,620 16,061 United Kingdom ( £) 14,746 15,053 15,053 15,029 12,205  Italy (Lit) 37 031 37 771 37 697 36 567 30 686  Greece (Dr) 2 812,48 2 875,16 2 842,90 2 814,30 2 185,21 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 797,28 797,28 1 062,53  in another Member State (Pta) 3 763,63 3 831,78 3 826,58 3 816,02 3 417,95 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 697,16 6 783,96 6 766,99 6 751,18 5 939,65  in another Member State (Esc) 6 526,97 6 611,56 6 595,02 6 579,61 5 788,70 3. Compensatory aids : l \  in Spain (Pta) 3 715,43 3 786,47 3 781,27 3 770,71 3 372,64 4. Special aid : \ \ \  in Portugal (Esc) 6 526,97 6 611,56 6 595,02 6 579,61 5 788,70 (') Subject in the ease of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,082500 2,078960 2,075480 2,071950 2,071950 2,062840 Fl 2,347840 2,344700 2,341920 2,339330 2,339330 2,330280 Bfrs/Lfrs 43,598299 43,584400 43,576300 43,557000 43,557000 43,479400 FF 7,026120 7,029040 7,030650 7,034110 7,034110 7,037200 Dkr 8,109520 8,111450 8,112230 8,111980 8,111980 8,109550 £Irl 0,780153 0,779759 0,779128 0,779004 0,779004 0,778345 £ *' 0,652515 0,654099 0,655507 0,656873 0,656873 0,661612 Lit 1 526,77 1 531,85 1 537,57 1 543,15 1 543,1 5 1 559,48 Dr 176,15400 177,61300 179,29100 180,77800 180,77800 185,00500 Esc 171,68700 172,38600 173,27000 1 73,94500 1 73,94500 175,86100 Pta 129,60900 130,02800 130,45800 130,86600 130,86600 132,24900